Order reversed, without costs, and the matter remitted to Special Term for a hearing in accordance with the following memorandum: The directive of the Department of Correction denying to all “mentally ill” prisoners, the good behavior allowances of article 24 of the Correction Law, applicable to old law prisoners under section 230-a of the Correction Law, is violative of the statutory scheme governing reduction of sentences and a denial, to those so classified without a prior determination of competency, of the equal protection of the laws. (Baxstrom v. Herold, 383 U. S. 107, 111.) Relator, and all those similarly situated, are entitled to bring a proceeding in Supreme Court and introduce medical testimony to show their competency to elect the additional time allowances and obligations provided by article 24. (People v. Aponte, 28 N Y 2d 343, 351-352.)
Concur: Chief Judge Fuld and Judges Bukkb, Bebgan and Gibson. Judge Beeitel dissents and votes to affirm in the follow- ■ ing opinion in which Judges Scileppi and Jasen concur.